                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                   AT LOUISVILLE


DITECH FINANCIAL, LLC                                                                   PLAINTIFF

v.                                                       CIVIL ACTION NO. 3:18-CV-618-CRS

Patricia FENTRESS, et al.                                                           DEFENDANTS


                          MEMORANDUM OPINION AND ORDER

       On January 15, 2019, this Court found that it lacked jurisdiction over this action as a

result of the forum state defendant rule codified by 28 U.S.C. § 1441(b)(2) and remanded the

case to the Jefferson County Circuit Court. DN 10. Defendant Patricia Fentress then filed an

“Objection to Memorandum Opinion and Order.” DN 11. Since Fentress is proceeding pro se,

the Court will give her briefing a liberal construction, interpreting it as a timely motion to

alter/amend a judgment. In her conclusion, Fentress “moves the court to reconsider its

recommendation to REMAND this matter to State court,” “moves the court to Grant an

Automatic stay pending the court’s decision,” and “moves for an evidentiary hearing.” Id. at 2.

       The Federal Rules provide mechanisms for altering, amending, or providing relief to a

party from an order. F. R. CIV. P. 59(e); F. R. CIV. P. 60(b). However, “[a]n order remanding a

case to the State court from which it was removed is not reviewable on appeal or otherwise,”

subject to certain exceptions. 28 U.S.C. § 1447(d). “The Sixth Circuit has strongly suggested that

§ 1447(d) precludes a district court from reviewing its own remand order by way of [Rule] 59.”

Gibson v. Am. Mining Ins. Co., No. 08-118-ART, 2008 WL 4858396, at *1 (E.D. Ky. Nov. 7,

2008) (citing Brierly v. Alusuisse Flexible Packaging, Inc., 184 F.3d 527, 531 (6th Cir. 1999)

(“the language in § 1447(d) has been universally construed in other circuits to preclude further

reconsideration or review of a district court’s order remanding a case, because a remand to state

                                                  1
court divests a district court of jurisdiction such that it may not take any further action on the

case.”); Cook v. Lankford, 17 F. App’x 351, 352 (6th Cir. 2001) (district court did not err in

refusing to reconsider its remand order because a “remand to state court . . . divests the federal

district court of jurisdiction.”)).1

        The majority of other circuits agree with Brierly, prohibiting reconsideration of remand

orders. Ibid. (collecting cases from 1st, 3rd, 4th, 5th, 9th, 11th agreeing that § 1447 divests

jurisdiction following remand). Similarly, courts within the Sixth Circuit have often held that the

Court lacks jurisdiction to reconsider remand orders. Ibid. (collecting cases). This Court has also

agreed. Oliver v. Sun Life Assur. Co. of Canada, 417 F. Supp. 2d 865, 867 (W.D. Ky. 2005)

(“Having remanded this matter for lack of subject matter jurisdiction, this court lacks jurisdiction

to reconsider the remand order.”); Am. Tax Funding, LLC v. Green, No. 3:16-CV-13-TBR, 2016

WL 1389992, at *1 (W.D. Ky. April 7, 2016) (citing Brierly and Cook in denying motion to

reconsider remand order); Amar v. Minn. Mining & Mfg Co., No. 4:04-CV-164-M, 2005 WL

3448066, at *1–2 (W.D. Ky. Dec. 13, 2005).

        Therefore, the Court is not permitted to reconsider its order remanding the case back to

the state court. Regardless, even if the Court had authority to reconsider its remand order, it

would not reach a different conclusion, as Fentress does not contest that she is a citizen of the

Commonwealth of Kentucky. See 28 U.S.C. § 1441(b)(2). For those reasons, Defendant

Fentress’s “Objection to Memorandum Opinion and Order” (DN 11), construed as a motion to

alter or amend the Court’s order, is DENIED.

        IT IS SO ORDERED.
                               February 26, 2019
                                                              Char
                                                                 lesR.Si
                                                                       mpsonI
                                                                            II,Seni
                                                                                  orJudge
                                                                 Unit
                                                                    edStat
                                                                         esDi
                                                                            str
                                                                              ictCour
                                                                                    t
1
  Other unpublished Sixth Circuit opinions have disagreed, finding reconsideration permissible. See Pearson v.
UAW, 99 F. App’x 46, 53 (6th Cir. 2004) (“Because the defendants filed a timely motion to reconsider, the order to
remand was not final, and the claims had not yet been remanded.”).

                                                         2
